Citation Nr: 0503391	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  97-08 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Roanoke, Virginia



THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C. § 1318.



REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1947 to 
August 1948.  He died in February 1996.  The appellant is the 
veteran's surviving spouse.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs RO in Roanoke, Virginia.

The appellant testified before a hearing officer at the RO in 
June 1997.  A transcript of her hearing has been associated 
with the record.

When the appellant's case was before the Board in June 1998 
it was remanded for further development.  It was returned to 
the Board in August 2004 for appellate consideration.



FINDINGS OF FACT

1.  The veteran died on February [redacted], 1996.  

2.  The immediate cause of his death was hypoxic 
encephalopathy due to cardiopulmonary arrest; probable 
metastatic cancer was also indicated.  

3.  At the time of the veteran's death, service connection 
was in effect for amputation of the right hand with an 
evaluation of 100 percent and for multiple laceration wounds 
of the right thigh with an evaluation of 10 percent; the 
effective date of the veteran's 100 percent evaluation for 
amputation of the right hand was October 28, 1996.  

4.  The manifestations associated with the service-connected 
right hand amputation, including increased levels of anxiety 
are shown as likely as not to have contributed materially in 
producing or accelerating the veteran's death.  

5.  The veteran was not continuously rated totally disabled 
due to service-connected disability for at least 10 years 
preceding his death; nor was a total evaluation continuously 
in effect since the date of his discharge from military 
service and for at least five years immediately preceding his 
death.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the appellant, 
the service-connected disability manifested by amputation of 
the veteran's right hand with associated increased levels of 
anxiety contribute substantially or materially in producing 
his death.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2004).  

2.  The criteria for a grant of DIC benefits under 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 20.1106 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

The veteran's service medical records indicate that he was 
injured in April 1948 as a result of a land mine explosion.  
His right hand was completely destroyed and he sustained 
multiple penetrating wounds to his right thigh.  Amputation 
of the right hand was performed.  Service connection was 
granted for amputation of the right hand and residuals of a 
laceration to the right thigh effective the date of the 
veteran's discharge from service.

Private medical records reveal that the veteran was diagnosed 
with diabetes mellitus in January 1981.  He suffered from 
painful peripheral neuropathy due to diabetes mellitus and 
type V hyperlipoproteinemia.  Left carpal tunnel syndrome was 
also noted.

The veteran sought increased compensation in February 1982.  
In April 1982 the RO determined that there was no nonservice-
connected loss of use of the veteran's left upper extremity 
evaluated as not less that 40 percent disabling, and that 
therefore, a higher rating was not warranted.

A June 1982 letter from a private physician indicates that 
the veteran had lost use of his left arm due to peripheral 
neuropathy, degenerative joint disease, and carpal tunnel 
syndrome.

On VA examination in August 1982, the veteran complained of 
severe, burning pain in his left hand and elbow.  Sensory 
deficits were noted.  Strength and power were good, and the 
veteran's reflexes were normal.  Range of motion was also 
normal.  There was no ankylosis, paralysis, shortening, 
wasting or absence of any portion of the left upper 
extremity.  

In May 1983 the Board denied an increased evaluation for 
amputation of the right hand.  It also denied special monthly 
compensation based on loss of use of the veteran's left hand, 
concluding that nonservice-connected disabilities had not 
caused loss or loss of use of that extremity.

A VA examination was carried out in June 1984.  Physical 
examination of the veteran's left hand revealed that 
manipulation and grasping were poor.  Range of motion was 
good.  Partial paralysis was noted.  

A subsequent June 1984 rating decision indicates that the 
veteran's currently assigned special monthly compensation 
would be continued because the evidence indicated no material 
change.

A January 1985 statement from the veteran's private physician 
indicates that the veteran had lost use of his left arm and 
hand due to diabetic neuropathy, degenerative joint disease, 
and the resulting pain and hyperesthesia.

A total rating based on unemployability due to service-
connected disabilities was denied in March 1985.

In a rating decision of May 1987, the RO indicated that the 
law had been amended.  It explained that where there was loss 
or loss of use of one hand as the result of a service-
connected disability and the loss or loss of use of the other 
hand as a result of a nonservice-connected disability, the 
nonservice-connected hand was to be treated as service-
connected disability for compensation purposes.  Based on 
this change in law, the veteran was awarded a 100 percent 
evaluation effective October 28, 1986, the effective date of 
the revised law.

VA records show that the veteran was admitted to a VA 
hospital in February 1996.  Diagnoses included congestive 
heart failure, increased liver function tests and chronic 
obstructive pulmonary disease.  Physical examination was 
remarkable for a tympanic enlarged abdomen.  Results of an 
abdominal ultrasound were consistent with metastatic lesion 
of the liver.  The veteran left the hospital against medical 
advice, but was readmitted within one day, in mild 
respiratory distress, which was interpreted as congestive 
heart failure.  His respiratory distress increased and he 
subsequently developed cardiac arrest.  The veteran's family 
made a do not resuscitate order.  The veteran subsequently 
developed a bradycardic rhythm with no pulse, and expired.  
An autopsy was requested but declined by the family.

The veteran's death certificate indicates that his immediate 
cause of death was hypoxic encephalopathy due to 
cardiopulmonary arrest.  Probable metastatic cancer was 
listed as an underlying cause.

Service connection for the cause of the veteran's death and 
entitlement to DIC were denied in August 1996.

The appellant testified before a hearing officer at the RO in 
June 1997.  She argued that the veteran had experienced 
stress, trauma and various health problems related to his 
amputation.  She argued that the stress probably aggravated 
the veteran's diabetes, and that as a result of his diabetes, 
he developed cardiovascular disease.  She also stated that 
the veteran had experienced difficulty with his left upper 
extremity starting in 1981.  She maintained that the veteran 
should have been evaluated as 100 percent disabled prior to 
October 1986.  The hearing officer explained that the 
effective date for the 100 percent evaluation was established 
based on the effective date of the revised law.

Opinions regarding the cause of the veteran's death were 
obtained on a fee basis in November 2000.  A private 
internist reviewed the veteran's records and noted that the 
cause of death listed on the death certificate was hypoxic 
encephalopathy as a consequence of cardiopulmonary arrest.  
He also noted that probable metastatic cancer was listed.  

The examiner reviewed the records pertaining to the veteran's 
diabetes and its treatment.  He also noted that the veteran 
had been a smoker.  He concluded that a direct relationship 
based on the review of medical records could not be 
established, as the veteran's right arm traumatic amputation 
was not directly related to any cause of death.  He pointed 
out that the veteran had lived with the amputation for many 
years.  

He indicated, that situational stress and anxiety could 
contribute to fluctuation of the veteran's glucose, but that 
whether it had a long term effect on the end organ disease 
did not appear to be plausible.  He pointed out that the 
veteran had multiple medical conditions, including coronary 
artery disease and peripheral vascular disease and that such 
causes contributed more to the veteran's demise than the 
diabetes alone.  

The opinion concluded by noting, in pertinent part, that 
there did "appear to be an aggravation of the underlying 
diabetes control, based on the level of the anxiety, as 
described in the literature, with fluctuating glucose 
levels."  

A psychiatrist also rendered an opinion in November 2000.  
The examiner reviewed the record, to include the internist's 
November 2000 opinion.  He concluded that it did not seem 
likely that the veteran's service-connected right hand 
amputation contributed directly or indirectly to his death in 
1996.  He noted that the veteran had been living with the 
right hand amputation for many years and that alone, it would 
not be a highly probable causative factor for diabetes.  

He pointed out that the veteran suffered from other medical 
problems that might have contributed to his condition.  He 
emphasized that stress alone did not cause diabetes mellitus.  
He concluded that there was no substantial evidence that the 
veteran's service-connected right hand amputation contributed 
directly to the veteran's death in 1996.  


II.  Veterans Claims Assistance Act of 2000 

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law and codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In additions, 
regulations implementing the VCAA were published at 66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) and codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the appellant provide any evidence in the his possession 
that pertains to the claim.  

The Board notes that a substantially complete claim was 
received in February 1996 and the claim was initially 
adjudicated in August 1996, prior to the enactment of the 
VCAA.  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004), the United States Court of Appeals for Veterans Claims 
(Court) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The Court also noted 
that, where the initial unfavorable decision was rendered 
prior to the enactment of the VCAA, the AOJ did not err in 
failing to comply with the timing requirements of the notice.  
However, the Court did note that in such cases, the veteran 
would still be entitled to "VCAA content-complying notice 
and proper subsequent VA process."  Pelegrini, slip. op. at 
10-11.

By letter dated in June 2003, the RO apprised the appellant 
of the evidence necessary to substantiate her claim and 
invited her to submit or identify evidence pertaining to her 
claim.  That letter also instructed the appellant that VA 
would attempt to obtain records that the identified.

The Board also observes that the appellant was further 
informed of evidence necessary to substantiate her claim via 
the Board's June 1998 remand.  Additionally, the November 
1996 statement of the case and supplemental statements of the 
case dated in June 1997 and August 2003 also provided 
guidance regarding the evidence necessary to substantiate the 
appellant's claim.  

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  

Moreover, all pertinent, available evidence has been obtained 
in this case.  The appellant has not identified any 
additional evidence that could be obtained to substantiate 
the claim.  Therefore, the Board is satisfied that VA has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  Accordingly, the Board will 
address the merits of this claim.   


III.  Analysis

i.  Service Connection for the Cause of the Veteran's Death

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may also be established for disease 
initially diagnosed after discharge from service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service connection for the cause of a veteran's death may be 
granted when a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the veteran's death.  For a service-connected 
disability to be the cause of death, it must singly, or with 
some other condition, be the immediate or underlying cause of 
death, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

In this case, there is no medical evidence suggesting that 
the veteran's service-connected disabilities played a causal 
role in the veteran's death.  Moreover, on review, the 
terminal hospital records and the certificate of death 
support the conclusion that no service-connected disability 
even played a direct role in causing the veteran's demise.  
However, the medical evidence also serves to show that the 
veteran experiencing significant debility impairment due to 
diabetes mellitus.  

A relationship between the veteran's service-connected 
disability and his death has been raised in the assertions 
made by the appellant; however, as a layperson, she is not 
qualified to render an opinion concerning question of medical 
causation.   See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

The Board finds in this regard that the recently medical 
opinions are in relative equipoise with respect to the 
question as to whether increased anxiety levels attributed to 
his service-connected right hand amputation as likely as not 
aggravated the veteran's diabetes mellitus which itself was 
shown to have likely caused a significant level of debility 
prior to his death.  

Accordingly, by extending the benefit of the doubt in the 
appellant's favor, the service-connected right hand 
amputation, rated as 100 percent disabling for almost ten 
years, with associated increased anxiety levels contributed 
materially or substantially in producing or accelerating the 
veteran's demise.  


ii.  Dependency and Indemnity Compensation (DIC) Pursuant to 
38 U.S.C. § 1318

DIC benefits are to be paid to the surviving spouse of a 
deceased veteran who dies, not as the result of his own 
willful misconduct, and who was in receipt of or entitled to 
receive (or but for the receipt of retired or retirement pay 
was entitled to receive) compensation at the time of death 
for a service-connected disability that either was 
continuously rated totally disabling for a period of ten or 
more years immediately preceding death, or was continuously 
rated as totally disabling since the date of his discharge 
from military service and for at least five years immediately 
preceding his death.  38 U.S.C.A. § 1318 (West 2002); see 
also, 38 C.F.R. § 3.22 (2000); Wingo v. West, 11 Vet. App. 
307 (1998).

A 100 percent evaluation, with an effective date of October 
28, 1996, was granted via a May 1987 rating decision.  The 
appellant contends that the effective date for the veteran's 
100 percent evaluation should have been earlier than October 
28, 1986.  Specifically, she argues that a 100 percent rating 
could have been warranted as early as 1981, when the veteran 
was diagnosed with diabetes mellitus and peripheral 
neuropathy.  

The Board observes, however, that the grant of a 100 percent 
evaluation was premised on a change in the law pertaining to 
special monthly compensation.  Effective October 28, 1986, 
Pub. L. No. 99-576, § 109(a)(1) (Oct. 28, 1986) amended 38 
U.S.C.A. § 360 (now numbered 38 U.S.C.A. § 1160) to provide 
compensation for the service-connected loss of use of one 
hand and the nonservice- connected loss of use of the other 
hand as if both hands were service-connected. This was 
liberalizing legislation in that prior to the amendment of 
the statute, the nonservice-connected hand was not treated as 
service-connected.  38 U.S.C.A. § 360 (1985).

As to the effective date of the award of the 100 percent 
rating due to loss of use of both hands, the Board notes that 
in 1987, as now, 38 C.F.R. § 3.114(a) provided that the 
effective date of an award based on a liberalizing law shall 
not be earlier than the effective date of the act.  

In this case, the Board finds that inasmuch as the effective 
date of the pertinent provision of 38 U.S.C.A. § 360 was 
October 28, 1986, the 100 percent rating due to the loss of 
use of both hands cannot be earlier than that date.  

The Board has reviewed the May 1987 rating decision and finds 
no evidence of clear and unmistakable error.  There being no 
valid claim of clear and unmistakable error in any other 
rating decisions, and no basis for awarding benefits under 38 
U.S.C.A. § 1318, the claim of entitlement to dependency and 
indemnity compensation under 38 U.S.C.A. § 1318, must be 
denied.



ORDER

Service connection for the cause of the veteran's death is 
granted.  

Entitlement to Dependency and Indemnity Compensation under 
the provisions of 38 U.S.C. § 1318 is denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


